

Exhibit 10.3

 
LEASE




BETWEEN




3D3E LTD.




LANDLORD




AND




3-D SERVICE, LTD.




TENANT




AND




GUARANTY OF




MISCOR GROUP, LTD.








1

--------------------------------------------------------------------------------




 
LEASE




THIS LEASE, made and entered into at Massillon, Ohio, this 30th day of November
2007, by and between the 3D3E LTD., an Ohio Limited Liability Company,
("Landlord") and 3-D SERVICE, LTD, an Ohio Corporation ("Tenant").






ARTICLE 1
DEMISED PREMISES


In consideration of the rents and covenants herein stipulated to be paid and
performed, Landlord hereby lets and leases unto Tenant, subject to the terms,
covenants and conditions hereinafter specified, a certain 9.727 acre tract of
real estate with an approximately 65,000 sq/ft. facility and an approximately a
20,000 sq/ft warehouse located thereon, situated in the City of Massillon,
County of Stark and State of Ohio and having a street address of 800 Nave Road
SE, Massillon, Ohio, 44646, as further described in Exhibit "A" attached hereto
together with all improvements located thereon (the “Premises”).






ARTICLE 2
CONDITION OF PREMISES AND LANDLORD'S WORK


The Premises are leased and let subject to any state of facts which a physical
inspection thereof might disclose and subject to all zoning regulations,
restrictions, rules and ordinances, building restrictions and other Federal,
State, or local laws and regulations, now or hereafter in effect, and, with
respect to all structures and improvements located on or constituting part of
the Premises, in their condition as of the date of this Agreement and without
representation or warranty of any kind.






ARTICLE 3
TERM


3.1           The term of this lease shall be for a period of Ten (10) years
commencing on the date of the Execution of this Agreement and continuing until
the 30th day of November, 2017, at which date this Lease shall terminate,
subject to the conditions and requirements set forth herein.
 
2

--------------------------------------------------------------------------------


 
ARTICLE 4
RENT AND ADDITIONAL PAYMENTS


4.1           Tenant shall pay Fixed Rent to Landlord without any demand
therefore and without any deduction or setoff whatsoever, in the manner, at the
times and in accordance with the following provisions of this Article 4.


4.2           Tenant shall pay to Landlord as Fixed Rent, for that portion of
the term of this Lease commencing upon the execution of this Agreement and
continuing for three (3) years thereafter, the amount of $45,000.00 per month,
payable on the first day of each month, commencing on the execution of this
Agreement and continuing on the same day of each calendar month
thereafter.  Commencing on the 30th day of November, 2010, and on each third
anniversary thereafter while the lease continues to be in effect (a “Rent Reset
Date”), including any renewal terms hereof, the Fixed Rent shall be increased
for the ensuing three (3) year period by the percentage increase of the CPI as
of the Rent Reset Date over the CPI as of the next most recent preceding Rent
Reset Date.  For purposes hereof, September 1, 2007, shall be considered the
initial Rent Reset Date.  As used herein, the letters CPI mean United States
Department of Labor, Bureau of Labor Statistics, Revised Consumer Price Index,
all urban consumers, U.S. city average, all items (1982–1984 equals 100), or, in
the event such index is not published at a time when its publication is called
for hereto, then the most nearly equivalent index then being published by the
Federal Government or other authoritative compiler of such statistics, and in
general use in northeastern Ohio.  Notwithstanding anything herein to the
contrary, in no event shall Fixed Rent decrease at the time Fixed Rent is
adjusted on the Rent Reset Date pursuant to a change in the CPI.


The monthly installments of Fixed Rent shall be paid on or before the tenth (10)
day of each calendar month during the term hereof in advance (except that the
monthly installment for the first full calendar month shall be paid upon the
execution hereof.)  A pro rata monthly installment of Fixed Rent shall be due
upon the execution of this Agreement if the first month of the Term is a day
other than the first day of a calendar month.  A pro rata monthly installment of
Fixed Rate shall also be due on the first day of the last calendar month of the
Term to cover rent for the last month of the term if the Term for any reason
terminates on a day other than the last day of a calendar month.  The pro rata
Fixed Rent calculation shall be based on a thirty (30) day month.




4.3  In addition to the Fixed Rent, Tenant shall pay to Landlord interest at the
rate of twelve percent (12%) per annum (or such lesser rate of interest as may
be the maximum permitted by applicable law) on all overdue installments of Fixed
Rent.
 
4.4  In addition to the Fixed Rent, Tenant shall pay to Landlord additional
payments (the "Additional Payments") payable upon demand from Landlord and
consisting of all other sums, liabilities and obligations which Tenant has
agreed or is required to pay or discharge pursuant to this Lease including, but
not by way of limitation, interest at the rate of twelve percent (12%) per annum
(or such lesser rate of interest as may be the maximum permitted by applicable
law) on all overdue amounts of Additional Payments.
 
3

--------------------------------------------------------------------------------




4.5           The term "Lease Year" as used in this Lease means each successive
twelve (12) month period during the term hereof, with the first Lease Year
beginning on the first day of the first full calendar month of the term hereof
and ending on the last day of the twelfth (12th) month thereafter.


4.6           All Fixed Rent and Additional Payments due Landlord hereunder
shall be paid in lawful money of the United States of America at Landlord's
address as set forth below or at such other place or to such other person as
Landlord from time to time may designate in writing.


ARTICLE 5
SECURITY DEPOSIT


5.           Upon execution of this Lease, Tenant shall furnish Landlord the sum
of Forty-Five Thousand and 00/100 Dollars ($45,000) to be held as a security
deposit (the “Security Deposit”) to insure the faithful performance of Tenant’s
obligations stated herein.  The Security Deposit shall be deposited in an
interest-bearing account held for the benefit of Tenant to the extent not
forfeited by Tenant under the terms of this Lease.  In the event that Tenant is
in default for failure to make timely payments of Fixed Rent under this Lease
more than two (2) times within any twelve-month period, irrespective of whether
or not such defaults are cured, then, without limiting Landlord's other rights
and remedies provided for in this Lease or at law or in equity, the Security
Deposit shall automatically be increased by an amount equal to the greater of
(i)  two (2) times the original Security Deposit,  or  (ii)  two (2) months'
Minimum Rent, which shall be paid by Tenant to Landlord within fifteen (15)
business days of Tenant’s receipt of a written demand from Landlord for the
same.




ARTICLE 6
OPTION TO RENEW


6.1           Tenant shall have the right and option to renew the term of this
Lease for Three (3) consecutive periods of Five (5) years each (the "First
Option"), (the “Second Option”), and (the “Third Option”) from the date of the
expiration of the original term of this Lease or the First Option or the Second
Option whichever the case may be, provided that this Lease shall not have been
sooner terminated pursuant to the terms hereof.  To be effective, the option to
renew must be exercised by Tenant by notice delivered to Landlord or mailed to
Landlord by certified mail, postage prepaid and return receipt requested at
least six (6) months prior to the expiration of the original term or the First
Option or the Second Option, whichever the case may be of Tenant’s decision to
renew this Lease.  During the First Option, the Second Option, or the Third
Option of this Lease the rights and obligations of Landlord and Tenant shall be
governed by the same terms, covenants and conditions applicable to the original
term except only that (i) no further option to renew shall apply after the Third
Option, (ii) the Fixed Rent during the First Option, the Second Option, and the
Third Option shall be increased in accordance with the schedule above in Section
4.2.
 
4

--------------------------------------------------------------------------------



 
6.2           The right of Tenant to renew the term of this Lease shall be
subject to the condition that, both at the time of exercise of the right and at
the commencement of the First Option, the Second Option, and the Third Option,
whichever the case may be, Tenant shall not remain in material default of any of
its obligations under this Lease after receipt of written notice and time to
cure, if any, as required herein.  In the event that Tenant does not exercise
its right to renew the term of this Lease as provided in this Article, then
Landlord shall have the right during the remainder of the original term of this
lease or respective option periods, which ever the case may be, to advertise the
availability of the Premises for reletting, to erect upon the Premises signs
indicating such availability, and to enter upon and show the Premises to
prospective tenants at reasonable times and after twenty-four (24) hours’ notice
to Tenant of such showing.




ARTICLE 7
TAXES AND INSURANCE PREMIUMS


7.1           Tenant shall pay (i) the real estate taxes levied against the land
and building of which the Premises are a part for the period of time
constituting the Lease Term and any options exercised by Tenant thereafter, (ii)
the insurance premiums for fire and extended coverage insurance relating to the
Premises, and (iii) the public liability insurance premiums relating to the
Premises.


DEFINITIONS


7.2           As used herein, the term "real estate taxes" shall include any tax
excise or assessment (other than an income or franchise tax) levied, assessed or
imposed upon or against the rentals or other charges payable by Tenant
hereunder, either as substitution for or in addition to any existing taxes on
land and building or otherwise resulting from Tenant's use and occupancy of the
Premises for the Period of time constituting the Lease Term and any option
periods exercised by Tenant thereafter.


PAYMENT


7.3           The Additional Payments due under Sections 7.1 and 7.2 shall be
paid, in each case, without any deduction or setoff whatsoever, within thirty
(30) days after being billed therefore.






PARTIAL YEARS


7.4           All payments due hereunder shall be pro-rated with respect to any
partial years at the commencement, expiration or termination of the term of this
Lease.


5

--------------------------------------------------------------------------------




ARTICLE 8
REPAIR AND MAINTENANCE TO THE PREMISES


8.1           Landlord shall, at its expense, perform any necessary maintenance,
repair or replacement of the roof and structure of the building on the Leased
Premises.  “Structure” shall mean that portion of the building which is integral
to the integrity of the building as an existing enclosed unit and shall, in any
event, include footings, foundation, outside walls (except tuckpointing, which
shall be the responsibility of Tenant), skeleton, bearing columns and interior
bearing walls, roof and roofing system.  Tenant shall promptly notify Landlord
of any necessary maintenance, repair or replacement of the roof and structure of
the building on the Leased Premises of which Tenant becomes
aware.  Notwithstanding the foregoing, if any damage to the roof or structural
members of the Building is caused by or results from any act or omission or
negligence of Tenant, its agents, employees, contractors, customers and
invitees, then Tenant shall reimburse Landlord for Landlord’s costs and expenses
incurred for repairs or replacements made pursuant to this Article, within
fifteen (15) days after Landlord bills Tenant for such charges.
 
8.2           Except as provided in Article 8.1, Tenant shall, at its sole
expense, keep and maintain the entire Premises and all improvements therein
(including, without limitation, all glass, windows, doors, permitted exterior
signs and lights, parking lot, entranceways, driveways, the exterior canopy
lights, foundations, roof, walls, plumbing, electrical, heating, ventilating,
air conditioning and sewage equipment and facilities, interior non-load bearing
walls, floors and ceiling tiles and all items installed by Tenant) in good
condition and repair, including replacements if necessary.  If Tenant refuses or
neglects to repair and maintain the Premises as provided herein, then Landlord
may (but shall not be obligated to), fifteen (15) or more days after Landlord
shall have delivered to Tenant notice of such failure, make such repairs without
liability to Tenant for any loss or damage that may be incurred to Tenant's
merchandise, fixtures or other property or to Tenant's business by reason
thereof, and the cost of such repairs shall constitute Additional Payment
hereunder and shall be immediately due and payable.


8.2            Tenant shall keep the Premises, including equipment, facilities
and fixtures therein, at Tenant's expense, clean, neat and in good order, repair
and condition (including all necessary painting and decorating), and, at
Tenant's expense, shall keep all glass, including that in windows, doors and
skylights, clean and in good condition and shall replace any glass which may be
damaged or broken with glass of the same quality.




ARTICLE 9
PURPOSE AND MANNER OF USE


9.1           Tenant shall use and occupy the Premises in a careful, safe and
proper manner and shall comply with all governmental statutes, laws, rules,
orders, regulations and ordinances  arising from Tenant’s use thereof.  Tenant
shall obtain, maintain in full force and effect and pay all fees and charges
levied, assessed or charged by any governmental authority in connection with any
licenses, permits or consents of any kind required with respect to Tenant’ use
or occupancy of the Premises.


6

--------------------------------------------------------------------------------




ARTICLE 10
UTILITIES


10.1           Tenant shall pay promptly when due charges for all utility and
communication services furnished to the Premises during the term hereof
including, but not by way of limitation, heat, gas, electricity, water and sewer
charges and telephone.


10.2           If Tenant shall fail to promptly pay any utility or communication
charge for service (whether or not such charge is billed directly by the
utility), Landlord may, but shall not be obligated to pay such charge, and the
sums so paid and any expenses incurred by Landlord in connection therewith shall
be deemed to be an Additional Payment immediately due and payable by Tenant.


10.3           If Tenant shall fail to promptly pay any utility service charge
for which Landlord has billed Tenant or fails to pay within ten (10) days after
the due date thereof any Fixed Rent, Landlord shall have the right, in addition
to any other remedies available to Landlord by the terms of this Lease or at
law, to cut off and disconnect any and all utilities billed by Landlord during
the period for which such rent or utility bills remain unpaid.


10.4           Landlord shall not be liable for damages nor shall the rent
hereinabove stipulated be abated on account of any failure of utility service
when such failure is not due to the negligence of Landlord.




ARTICLE 11
ACCESS TO PREMISES BY LANDLORD


11.1           Landlord shall have free access to the Premises at all reasonable
times, during normal business hours unless an emergency exists, for the purpose
of examining the Premises or making any alterations, repairs or improvements
thereto which Landlord may deem necessary for their safety or preservation, or
for the purpose of examining or making any alterations, repairs or improvements
to items passing over, under, along or through the Premises. No action taken by
Landlord in or upon the Premises in connection with the foregoing shall
constitute an eviction of Tenant in whole or in part, and the rent reserved by
this Lease shall not abate while any such repairs, alterations or improvements
are being made, notwithstanding any loss or interruption of the business of
Tenant.  Nothing contained herein, however, shall be deemed or construed to
impose upon Landlord any obligation, responsibility or liability whatsoever for
the care, maintenance or repair of the Premises or any part thereof.  During the
last six (6) months of this term hereof, Landlord and Landlord's agents and
invitees may enter the Premises at any reasonable time after twenty-four (24)
hours’ notice to Tenant for the purpose of exhibiting the Premises to
prospective tenants.


7

--------------------------------------------------------------------------------


ARTICLE 12
INSURANCE


12.1           Tenant shall at all times maintain, at its sole cost and expense,
insurance on the Premises of the following character:


A.           Tenant,  at its own cost and expense agrees to secure (i)
commercial general liability insurance with no less than Two Million Dollars
($2,000,000.00) combined single limit for bodily injury and property damage per
occurrence, Five Million Dollars ($5,000,000.00) policy aggregate and Five
Million Dollars ($5,000,000.00) per location limit including personal injury,
broad form contractual liability, products liability, and in the amount of Five
Million dollars ($5,000,000.00); (ii) umbrella liability insurance with limits
no less than Two Million Dollars ($2,000,000.00) over the commercial general
liability policy and Two million Dollars ($2,000,000.00) in the aggregate; and
(iii) all-risk property insurance in an amount adequate to cover the full
replacement value of all fixtures, equipment and other items of personal
property of Tenant located within the premises.


B.           Tenant also agrees that it will pay to Landlord as an Additional
Payment with respect to the Premises and any improvements located thereon at all
times during the Term, the cost of Landlord’s all risk property insurance. Said
insurance shall be in an amount equal to one hundred percent (100%) of the
replacement value of the Premises.  The policies shall provide that losses
payable shall be payable notwithstanding any act or negligence of any named
insured if such clause is obtainable from the insurance company.  Said insurance
shall be written by responsible insurance companies authorized to do business in
the State of Ohio.  Landlord shall deliver to Tenant a copy of the invoices it
receives for such insurance coverage and Tenant shall pay such sum to Landlord
within thirty (30) days of receiving such invoices.


C.           Workmen's compensation insurance covering all persons employed in
connection with any work done on or about the Premises with respect to which
claims for death or bodily injury could be asserted against Landlord, Tenant or
the Premises, or in lieu of such Workmen's Compensation insurance, a program of
self-insurance complying with the rules, regulations and requirements of the
Ohio Industrial Commission.  Such insurance shall be written by companies of
recognized financial standing, which are authorized to conduct insurance
business in the State of Ohio, and such insurance shall name as the insured
parties there under Landlord and Tenant, as their interests may appear.


12.2           Tenant shall deliver to Landlord promptly after the execution and
delivery of this Lease the original or duplicate policies or certificates of the
insurers, satisfactory to Landlord, evidencing the insurance which is required
to be maintained by Lessee hereunder, and Tenant shall, within thirty (30) days
prior to the expiration of any such insurance, deliver other original or
duplicate policies or other certificates of the insurers evidencing the renewal
of such insurance.  Should tenant fail to effect, maintain or renew any
insurance provided for in this Article, or to pay the premiums therefore, or to
deliver to Landlord any of such policies or certificates, then and in any said
events Landlord, at Landlord's option, but without obligation so to do, may upon
five (5) days' notice to Tenant, procure such insurance, and any sums expended
by Landlord to procure such insurance shall be deemed to be an Additional
Payment immediately due and payable by Tenant.
 
8

--------------------------------------------------------------------------------



 
12.3           Each of the policies of insurance required hereunder must
expressly provide that the policy shall not be altered or cancelled without
first providing at least 30 days prior written notice to Landlord.




ARTICLE 13
WAIVER OF SUBROGATION


13.1           Provided the following provisions of this Article do not result
in the invalidation of the policies of fire and/or extended coverage or other
insurance covering the Premises or the contents thereof, Landlord and Tenant
agree that in the event the Premises or its contents are damaged or destroyed by
any of the perils covered by fire and/or extended coverage insurance or other
insurance policies of the parties, the rights, if any, of any party against the
other, their officers, agents, servants and employees, with respect to such
damage or destruction, are hereby waived to the extent of any proceeds received
under any such policies, notwithstanding the fact that such damage or
destruction shall be due to the negligence of any or all of the parties in whose
favor this provision operates.


ARTICLE 14
CASUALTY


14.1           Tenant shall promptly notify Landlord in writing of any damage to
or destruction of the Premises for any cause whatsoever.




14.2           If the Premises shall be damaged or injured by any cause covered
by Landlord’s insurance, Landlord shall either (i) to the extent sufficient
insurance proceeds have been received by Landlord, effect the repair thereof as
promptly as reasonably possible, delays beyond Landlord's control excepted, and
this Lease shall remain in full force and effect or (ii) notify Tenant that
Landlord elects to terminate this Lease no later than 180 days after the date of
damage or injury to the Premises.  Under no circumstances shall Landlord be
required to replace or repair Tenant's stock in trade, fixtures, furniture,
furnishings, equipment, leasehold improvements or other such items.


14.3           If during the period following any damage to or destruction of
the Premises, Tenant shall be deprived of the occupancy of any portion of the
Premises, the Fixed Rent payable hereunder shall proportionately adjusted
corresponding to the time during which and to the portion of the Premises of
which Tenant shall be deprived.


14.4           In the event of any termination of this Lease pursuant to the
provisions of this Article, Landlord an Tenant shall thereupon be released from
any further liability hereunder, except Tenant shall remain liable for all
obligations and liabilities under this Lease, actual or contingent, which have
arisen on or prior to such date of termination, including, but not by way of
limitation, Tenant's liability for the payment of the Fixed Rent and Additional
Payments.


9

--------------------------------------------------------------------------------




ARTICLE 15
CONDEMNATION


15.1           If the whole of the Premises, or any part of the improvements
located thereon as to render the balance completely unusable by Tenant, shall be
taken under power of eminent domain, this Lease shall automatically terminate as
of the date of such condemnation, together with any and all rights and
obligations of Landlord and Tenant existing or arising in or to the same or any
part thereof.  In the event of a partial taking which does not result in a
termination of this Lease, the Fixed Rent shall be apportioned according to the
part of the Premises remaining useable by Tenant.  Landlord may, without any
obligation or liability to Tenant other than reasonable notice, stipulate with
any condemning authority for a judgment of condemnation with the necessity of a
formal suit or judgment of condemnation, and the date of the taking shall be
deemed the date the agreed to under the terms of said agreement or stipulation.


15.2           In the event the Premises or any of the improvements located
thereon, whether in whole or in part, shall be taken or condemned either
permanently or temporarily for any public or quasi public use or purpose as set
forth above, whether this Lease is terminated thereby or otherwise continues to
be in force and effect, the entire compensation award thereof, including, but
not limited to, all damages as compensation for diminution in value of the
leasehold, reversion and fee, will belong to Landlord, without any deduction
therefrom for any present or future estate of Tenant, and Tenant hereby assigns
to Landlord all its right, title, and interest to any such award to
Landlord.  However, Tenant shall have the right to recover from the condemning
authority, but not the Landlord, any such compensation as may be separately
awarded to Tenant on account of interruption of Tenant’s business, for moving
and relocation expenses.


15.3           In the event of any termination of this Lease pursuant to the
provisions of this Article, Landlord an Tenant shall thereupon be released from
any further liability hereunder, except Tenant shall remain liable for all
obligations and liabilities under this Lease, actual or contingent, which have
arisen on or prior to such date of termination, including, but not by way of
limitation, Tenant's liability for the payment of the Fixed Rent and Additional
Payments.


ARTICLE 16
ALTERATIONS AND IMPROVEMENTS


16.1           Tenant shall make no alterations or improvements in or to the
Premises without the prior written consent of Landlord, which consent shall not
be unreasonably withheld, and Tenant shall not be deemed to be the agent of
Landlord with respect to any contracts entered into or work done regardless of
such consent.  Tenant shall indemnify Landlord against any and all mechanics'
liens or other liens or claims in connection with the making of any permitted
alterations or improvements by Tenant and shall pay when due all costs, expenses
and charges therefore.


10

--------------------------------------------------------------------------------


16.2           All alterations or improvements, including, but not by way of
limitation, heating, air conditioning and similar equipment (whether or not made
or installed with the prior written consent of Landlord), shall be and remain
part of the Premises and the property of Landlord and subject to this Lease; but
personal property and removable trade fixtures of tenant shall not be deemed to
become a part of the Premises and the property of Landlord unless so affixed to
the Premises that their removal will substantially damage the Premises.


16.3           All personal property and fixtures placed in or about the
Premises shall be at Tenant's own risk.  Tenant shall be responsible for and
shall pay when due and payable all municipal, county, state or other taxes
assessed during the term of this Lease against any improvements or alterations
made by Tenant to the Premises or against any personal property or fixtures
placed by Tenant in, upon or about the Premises.


16.4           Provided Tenant shall have fully performed all of Tenant’s
obligations under this Lease, Tenant may, at the expiration or other termination
of this Lease, remove all of its personal property and trade fixtures permitted
to be removed, but any and all damage to the Premises resulting from or caused
by such removal shall be promptly repaired by Tenant at Tenant's expense. If at
the expiration or other termination of this Lease, Tenant fails to remove any
personal property, trade fixtures or other property herein permitted to be
removed, such property and fixtures shall be deemed abandoned by Tenant and
shall become the property of Landlord, and Landlord may thereafter cause such
property to be removed from the Premises and disposed of, with the costs of any
such removal being borne by Tenant.






ARTICLE 17
SIGNS


17.1           Tenant shall not place any signs, lettering, awnings or
advertising material of any kind on the exterior walls of the Premises without
the prior written consent of Landlord.  Tenant, at Tenant’s sole cost, shall (i)
obtain required governmental permits for, and maintain in good condition and
repair at all times, any such sign, lettering, awning or advertising matter, and
(ii) remove any such item at the expiration or termination of the term hereof
and repair any damage to the Premises resulting there from.


11

--------------------------------------------------------------------------------


 


ARTICLE 18
ASSIGNMENT, ETC.


18.1           If Tenant intends to assign its interest in this Lease or to
sublet all or a substantial part of the Premises, Tenant shall give Landlord
sixty (60) days notice prior to the intended assigning or subletting, specifying
therein the date of such intended assigning or subletting and the name of the
intended assignee or sub lessee.  No assignment shall be effective unless (i)
Landlord consents in writing to such Assignment, (ii) such assignee or sub
lessee shall not change the use of the demised premises and shall be bound by
all of the terms and provisions of this Lease, and (iii) Tenant shall not be
released from any of its obligations hereunder.  Any transfer by operation of
law (in connection with a merger, consolidation, reorganization, bankruptcy or
otherwise) shall be deemed included in the terms "assign" and "sublet" for the
purposes of this provision.


18.2           It is the express understanding of the parties that this lease
may not be assigned by Tenant without first obtaining the prior written consent
of Landlord, which consent shall not be unreasonably withheld.


18.3           In the absence of compliance with this provision, no attempted
assigning or subletting or other transfer shall be of any force or effect
whatsoever.




ARTICLE 19
SUBORDINATION


19.1           Tenant hereby waives the priority of Tenant's interest in the
Premises arising by virtue of this Lease and subordinates its interest to any
mortgage lien or lien resulting from any method of financing or refinancing
which may become necessary or desirable to Landlord from time to time, and
Tenant, upon demand of Landlord, shall execute at any and all times such
instruments as may be required by any prospective mortgagee or lien holder in
order further to effectuate this waiver of priority and subordination of
Tenant's interest.  If Tenant fails to execute any such instruments within five
(5) days after submission to Tenant, Landlord is hereby authorized to execute
such instruments as attorney-in-fact for Tenant.
 
 
ARTICLE 20
DEFAULT


20.1           Any one of the following occurrences or acts shall constitute an
Event of Default under this Lease:  (a) Tenant, at any time during the
continuance of this Lease (and regardless of the pendency of any bankruptcy,
reorganization, receivership, insolvency or other proceedings, in law, in equity
or before an administrative tribunal, which have or might have the effect of
preventing Tenant from complying with the terms of this Lease) (i) fails to make
any payment of Fixed Rent and such failure shall continue for fifteen (15) days
after any such payment has become due, (ii) fails to make any payment of
Additional Payments or other sum herein required to be paid by tenant, or fails
to observe or perform any other provision hereof, within fifteen (15) days after
Landlord shall have delivered to Tenant notice of such failure, (iii) receives
two or more notices within any twelve (12) month period of an Event of Default
for failure to make timely payment of Fixed Rent under this Lease (irrespective
of whether or not the defaults have been cured and irrespective of whether the
notices pertained to the same or different defaults), or (iv) receives four
(4)or more notices within any twelve (12) month period of any other Event of
Default under this Lease (irrespective of whether or not the defaults have been
cured and irrespective of whether the notices pertained to the same or different
defaults); (b) Tenant or any guarantor of this Lease files a petition in
bankruptcy or for reorganization or for an arrangement pursuant to any present
or future federal or state bankruptcy law or under any similar federal or state
law, or is adjudicated a bankrupt or insolvent or makes an assignment for the
benefit of its creditors or admits in writing its inability to pay its debts
generally as they become due, or a petition or answer proposing the adjudication
of Tenant as a bankrupt or its reorganization under any present or future
federal or state bankruptcy law or any similar federal or state law is filed in
any court; (c) a receiver, trustee or liquidator of Tenant or of all or
substantially all of the assets of Tenant or of the Premises is appointed in any
proceeding brought by Tenant, or any such receiver, trustee or liquidator is
appointed in any proceeding brought against Tenant, or Tenant consents to or
acquiesces in such appointment; (d) Tenant's interest in the Premises by virtue
of this Lease or any of Tenant's assets is seized under a levy of execution or
attachment; (e) it is disclosed that Tenant made material misrepresentations to
Landlord in connection with its entering into this Lease; or (f) Tenant’s
subsidiary, 3-D Service, Ltd (“3-D”) fails to perform its obligations or
defaults under either Commercial Security Agreement entered into between 3-D and
BDeWees, Inc or X GEN III, Ltd. on or about November 30, 2007.
 
12

--------------------------------------------------------------------------------



 
20.2           This Lease and the term and estate hereby granted are subject to
the limitation that whenever an Event of Default shall have occurred, Landlord
may, at Landlord's election and without notice or resort to legal process, with
or without declaring the term of this Lease ended, re-enter and take possession
of the Premises immediately and remove all persons and their property therefrom
and store such property in a public warehouse or elsewhere at the cost of and
for the account of Tenant, and do such further acts as may be necessary and
advisable to recover immediate possession of the Premises, without being deemed
guilty in any manner of trespass and without releasing Tenant from its
obligation to pay the Fixed Rent and Additional Payments reserved hereunder, and
Tenant shall indemnify Landlord against and shall reimburse Landlord for, all
loss of rent and other damages and expenses which Landlord may incur by reason
of Tenant's default.  Landlord may also re-enter as herein provided, or take
possession pursuant to law, and may, from time to time, without terminating this
Lease, make such alterations and repairs as may be necessary in order to relet
the Premises, and Landlord may relet the Premises or any part thereof for such
term or terms (which may be for a term extending beyond the term of this Lease)
and at such rental or rentals and upon such other terms, covenants and
conditions as Landlord in Landlord's sole discretion may deem advisable without
in any manner releasing Tenant from the obligations of this Lease or entitling
Tenant to any setoff whatsoever against any monies due Landlord from Tenant for
any reason.  Notwithstanding any such reletting without termination, Landlord
may at any time elect to terminate this Lease for such previous default.  Any
steps taken by Landlord pursuant to the foregoing shall be without prejudice to,
and shall not be exclusive of, any other remedies or damage, which may be
available to Landlord.
 
13

--------------------------------------------------------------------------------



 
20.3           Tenant hereby waives and surrenders for itself and all those
claiming under it, including creditors of all kinds, (a) any right and privilege
which it or any of them may have under any present or future constitution,
statute or rule of law to redeem the Premises or to have a continuance of this
Lease after its termination by order or judgment of any court, by any legal
process or writ or under the terms of this Lease, and (b) the benefits of any
present or future constitution, statute or rule of law which exempts property
from liability for debt or for distress of rent.


20.4           In the event Tenant shall be in default in the performance of any
of its obligations under this Lease, and an action shall be brought for the
enforcement thereof in which it shall be determined that Tenant was in default,
Tenant shall pay to Landlord all the expenses incurred in connection therewith
including reasonable attorneys' fees.  In the event Landlord shall, without
fault on Landlord's part, be made a party to any litigation commenced against
Tenant, and if Tenant, at its expense, shall fail to provide Landlord with
counsel approved by Landlord, Tenant shall pay all costs and reasonable
attorneys' fees incurred or paid by Landlord in connection with such litigation.




ARTICLE 21
REIMBURSEMENT OF LANDLORD


21.1           Landlord shall have the right (but shall not be obligated) to pay
any sums of money or do any acts or incur any expenses, including reasonable
attorneys’ fees, by reason of the failure of Tenant to perform or observe any of
Tenant’s obligations under this Lease, and the sums so paid and expenses so
incurred by Landlord, together with all interest, costs and damages, shall be
deemed to be Additional Payments immediately due and payable by Tenant to
Landlord without any deduction or setoff whatsoever.




PREVAILING PARTY FEES


21.2           Reasonable attorneys’ fees and costs shall be awarded to the
prevailing party in the event of litigation involving the enforcement or
interpretation of this Lease.




ARTICLE 22
LIENS


22.1           Tenant shall not, directly or indirectly, create or permit to be
created or to remain and will promptly discharge, at its expense, any mortgage,
lien, encumbrance or charge on, pledge of, or conditional sale or other title
retention agreement with respect to the Premises or any part thereof or Tenant's
interest therein or the Fixed Rent or Additional Payments payable under this
Lease, other than any mortgage, lien, encumbrance or other charge created by or
resulting from any act of Landlord.  Nothing contained in this Lease shall be
construed as constituting the consent or request of Landlord, expressed or
implied, of any contractor, subcontractor, laborer, material man or vendor to or
for the performance of any labor or services or the furnishing of any materials
for any construction, alteration, addition, repair or demolition of or to the
Premises or any part thereof.  Notice is hereby given that Landlord will not be
liable for any labor, services or materials furnished or to be furnished to
Tenant, or to anyone holding the Premises or any part thereof through or under
Tenant, and no mechanics' or other liens for any such labor, services or
materials shall attach to or affect the interest of Landlord in and to the
Premises.
 
14

--------------------------------------------------------------------------------



 
ARTICLE 23
INDEMNIFICATION


23.1           Tenant agrees to protect, indemnify and save harmless Landlord
from and against any and all liabilities, losses, damages, costs, expenses
(including all reasonable attorneys' fees and expenses of Lessor’s), causes of
action, suits, claims, demands or judgments of any nature whatsoever arising
from (a) any injury to or the death of any person or any damage to property on
the Premises or upon adjoining sidewalks or in any manner growing out of or
connected with the use, non-use, condition or occupancy of the Premises or any
part thereof or resulting from the condition thereof or of the adjoining
sidewalks, except in the event that such injury, death, or damage is caused by
Landlord’s action or inaction in connection with Landlord’s obligations under
Section 8.1 of this Lease; and (b) any violation by Tenant of any term, covenant
or condition of this lease, of any contracts or agreements to which Tenant is a
party and of any restrictions, statutes, laws, ordinances or regulations
affecting the premises or any part thereof or the ownership, occupancy or use
thereof.




ARTICLE 24
NON-LIABILITY


24.1           Landlord shall not be liable for any loss, injury or damage to
any persons or to Tenant's business or property, or property of others, nor
shall Landlord be considered to be in default hereunder on account of any such
loss or damage resulting from any cause whatsoever, including, but not by way of
limitation, fire, explosions, falling plaster, electrical shorts, rain, snow,
steam or gas leaks from any pipes, appliances, plumbing or from the roof, street
or sub-surface.




ARTICLE 25
ATTORNMENT


25.1           Tenant shall, in the event any proceedings are brought for the
foreclosure of (whether by judicial sale or otherwise), or in the event of the
exercise of the power of sale under, any mortgage made by Landlord covering the
Premises, attorn to the purchaser upon any such foreclosure or sale and
recognize any such purchaser as Landlord under this Lease.  However, Tenant's
obligation to attorn to the purchaser will be conditioned on Tenant's receipt of
a non-disturbance agreement.
 

 
15

--------------------------------------------------------------------------------




ARTICLE 26
OFFSET


26.1           Within fifteen (15) days after Tenant has received a request
therefore by Landlord, Tenant shall deliver to any proposed mortgagee or
purchaser, or to Landlord, in recordable form, a certificate certifying that
this Lease is in full force and effect and there are no defenses or offsets
thereto, or stating any claims by Tenant.






ARTICLE 27
ACCORD AND SATISFACTION
 
27.1           No payment by Tenant or receipt by Landlord of a lesser amount
than the Fixed Rent or Additional Payments herein stipulated shall be deemed to
be other than on account of the earliest rent due, and no endorsement or
statement on any check or any letter accompanying a check for payment of rent
shall be deemed an accord and satisfaction, and Landlord's right to recover the
balance of such rent or to pursue any other remedy available to Landlord shall
remain.






ARTICLE 28
NO PARTNERSHIP


28.1           Landlord is not in any way, at any time or for any purpose a
partner of Tenant in the conduct of Tenant's business, or otherwise, or a joint
venturer or member of a joint enterprise with Tenant in regards to Tenant's
business, and the provisions of this Lease relating to the Percentage Rent
payable hereunder are included solely for the purpose of providing a method
whereby the rent is to be measured and ascertained.






ARTICLE 29
HOLDOVER


29.1           If Tenant shall remain in possession of the Premises after the
expiration of the term of this Lease, no action by Landlord, by accepting rent
or otherwise, shall be construed as recognition by Landlord of a continuing
tenancy or as creating a renewal term of the same duration as the term of this
Lease or a tenancy from year to year or month to month, but any continuing
occupancy shall be deemed to be a tenancy from day to day only, governed in all
things, except as to the term, by the provisions of this Lease with the
exception of rent.  The rental amount during any holdover period shall be an
amount equal to the rent paid during the period of time immediately preceding
the holdover times One Hundred and Fifty percent (150%).


16

--------------------------------------------------------------------------------




ARTICLE 30
RELEASE


30.1           In the event of any sale of, or other transfer of title to, the
Premises, Landlord (and in case of any further sale or transfer, and then seller
or transferor) shall be automatically released from any and all further
obligations to Tenant under this Lease, though such release shall in no way
affect any rights, claims or causes of action which Landlord may have against
Tenant.  Tenant shall, in the event of any such sale or other transfer of title,
recognize any purchaser or transferee as the new Landlord under this
Lease.  Tenant’s obligations under this section are expressly conditioned upon
written assumption of the Lease by the purchaser of or transferee of title to
the Premises




ARTICLE 31
QUIET ENJOYMENT


31.1           If and so long as Tenant shall observe and perform all the terms,
covenants and obligations required by it to be observed and performed hereunder,
Landlord warrants peaceful and quiet occupation and enjoyment of the Premises by
Tenant; provided, that Landlord and Landlord's agents may enter upon and examine
the Premises as provided elsewhere in this Lease.






ARTICLE 32
NOTICES


32.1           All notices, demands, requests, consents, approvals and other
instruments required or permitted to be given pursuant to the terms of this
Lease shall be in writing and shall be deemed to have been properly given if (a)
with respect to Tenant, sent by registered or certified mail, postage prepaid,
addressed to Tenant at 3-D Service, Ltd., Attention: ____________________, at
________________________________, and (b) with respect to Landlord, sent by
registered or certified mail, postage prepaid, addressed to: 3D3E, Ltd.,
Attention:  Bernard L. DeWees, President, at 5316 Hawick Street, N.W., Canton,
Ohio  44708, with copies to Scott C. Finerman, Second Generation Place, 3029
Prospect Avenue, Cleveland, Ohio 44115 and Dan Minkler, Esq., Day Ketterer Ltd.,
P.O. Box 24213, Canton, Ohio 44701-4213, and with respect to Guarantor, sent by
registered or certified mail, postage prepaid, addressed to MISCOR Group, Ltd.,
1125 S. Walnut St. South Bend, Indiana  46619.   Landlord, Tenant, and Guarantor
shall each have the right from time to time to specify as their or its address
for purposes of this Lease any other address upon giving written notice thereof
to the other party in the manner set forth in this Article.


17

--------------------------------------------------------------------------------




ARTICLE 33
SURRENDER


33.1           Upon the expiration or earlier termination of this Lease, Tenant
shall peaceably leave and surrender the Premises to Landlord in the same good
order and condition in which the Premises were originally received from Landlord
at the commencement of this Lease, excepting reasonable wear and tear or as
repaired or altered as provided in or required by an provision of this
Lease.  Tenant shall remove from the Premises on or prior to such expiration or
earlier termination all property situated thereon which is not owned by
Landlord, and, at its expense, shall, on or prior to such expiration or earlier
termination, repair any damage caused by or resulting from such
removal.  Property not so removed shall become the property of Landlord, and
Landlord may thereafter cause such property to be removed from the Premises and
disposed of, but the cost of any such removal and resulting damage shall be
borne by Tenant.






ARTICLE 34
BROKER


34.1           Tenant and Landlord represent and warrant to each other that
there are no claims for real estate brokerage commissions or finder’s fees in
connection to this transaction and that each party hereto agrees to indemnify
and defend the other party and hold it harmless from all liabilities arising
from any such brokerage claim or commission arising from its actions.






ARTICLE 35
SEVERABILITY


35.1           Each and every covenant and agreement contained in this Lease is,
and shall be construed to be, a separate and independent covenant and agreement,
and the breach of any such covenant or agreement by Landlord shall not discharge
or relieve Tenant from its obligations to perform each and every covenant
binding upon Tenant.  If any term or provision of this Lease or the application
thereof to any person or circumstances shall to any extent be invalid and
unenforceable, the remainder of this Lease, or the application of such term or
provision to persons or circumstances other than those as to which it is invalid
or unenforceable, shall not be affected thereby, and each term and provision of
this Lease shall be enforced to the extent permitted by law.


18

--------------------------------------------------------------------------------






ARTICLE 36
BINDING EFFECT


36.1           All of the terms, covenants and conditions contained in this
Lease shall be binding upon the respective heirs, personal representatives,
successors and assigns of Landlord and Tenant and shall inure to the benefit of
the successors and assigns of Landlord and the permitted heirs and assigns of
Tenant to the same extent as if each such person or entity were in each case
named as a party to this Lease; provided, however, that this Lease shall not be
binding on Landlord or its successors if Landlord has been released from its
obligations under this Lease.






ARTICLE 37
MISCELLANEOUS


37.1           The individuals signing this Lease on behalf of Tenant represent
and warrant that they have the requisite power and authority to bind Tenant.


37.2           This Lease may not be changed, modified or discharged except by a
writing signed by Landlord and Tenant.


37.3           This Lease shall not be recorded, but a memorandum thereof may be
recorded by either party.


37.4           The representations set forth herein shall survive the
termination of this lease.




ARTICLE 38
TITLES


38.1           The titles to the various provisions of this Lease have been
inserted for convenient reference only and shall not to any extent have the
effect of modifying, amending or changing the expressed terms and provisions of
this Lease.






ARTICLE 39
GOVERNING LAW


39.1           The Lease shall be governed by and interpreted under the laws of
the State of Ohio.




19

--------------------------------------------------------------------------------




ARTICLE 40
ENVIRONMENTAL


40.1           Hazardous Materials.  Landlord and Tenant agree as follows with
respect to the existence of use of Wastes, Solid Wastes, Hazardous Wastes, or
Hazardous Substances (as defined in Section 40.3) on the Property:


A.           Tenant shall (i) not cause or permit any Wastes, Solid Wastes,
Hazardous Wastes, or Hazardous Substances to be brought upon, kept or used in or
about the Premises by Tenant, its agents, employees, contractors or invitees,
except to the extent consistent with the activities of Tennant’s immediate
predecessor in interest to the Premises, without the prior written consent of
Landlord (which Landlord shall not unreasonably withhold as long as Tenant
demonstrates to Landlord’s reasonable satisfaction that such Wastes, Solid
Wastes, Hazardous Wastes, or Hazardous Substances are necessary or useful to
Tenant’s business and will be used, kept and stored in a manner that complies
with all Laws relating to any such Wastes, Solid Wastes, Hazardous Wastes, or
Hazardous Substances so brought upon or used or kept in or about the
Premises).  If Tenant breaches the obligations stated in the preceding sentence,
or if the presence of Wastes, Solid Wastes, Hazardous Wastes, or Hazardous
Substances on the Premises results in contamination of the Premises, or if
contamination of the Premises by Wastes, Solid Wastes, Hazardous Wastes, or
Hazardous Substances otherwise occurs for damage resulting therefrom, then
Tenant shall indemnify, defend and hold Landlord harmless from any and all
claims, judgments, damages, penalties, fines, costs, liabilities or losses
(including, without limitation, diminution in value of the Premises, damages for
the loss or restriction on use of rentable or usable space or of any amenity of
the Premises, damages arising from any adverse impact on marketing of the
Premises, and sums paid in settlement of claims, attorneys’ fees, consultant
fees and expert fees) which arise during or after the Lease Term as a result of
such contamination.  This indemnification of Landlord by Tenant includes,
without limitation, costs incurred in connection with any investigation, of site
conditions or any cleanup; remedial, removal or restoration work required by any
federal, state or local governmental agency or political subdivision because of
Wastes, Solid Wastes, Hazardous Wastes, or Hazardous Substances present in the
soil or ground water on or under the Premises.  Without limiting the foregoing,
if the presence of any Wastes, Solid Wastes, Hazardous Wastes, or Hazardous
Substances on the Premises caused or permitted by Tenant results in any
contamination of the Premises, Tenant shall promptly take all actions at its
sole expense as are necessary to return the Premises to the condition existing
prior to the introduction of any such Wastes, Solid Wastes, Hazardous Wastes, or
Hazardous Substances to the Premises; provided that Landlord’s approval of such
actions shall first be obtained, which approval shall not be unreasonably
withheld so long as such actions would not potentially have any material adverse
long-term or short-term effect on the Premises.


40.2           Tenant shall at all times comply with all applicable local,
state, and federal laws, rules, and regulations relating to the storage, use,
transport and disposal of Wastes, Solid Wastes, Hazardous Wastes, or Hazardous
Substances.


40.3           As used herein, the terms Wastes, Solid Wastes, Hazardous Wastes,
and Hazardous Substances shall have the same meaning as such terms are defined
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980 and Superfund Amendments and Reauthorization Act of 1986, 42 U.S.C. §9601
et seq., as amended (collectively referred to as “CERCLA”), the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. §6901 et seq., as amended
(“RCRA”), or any other similar federal, state, or local laws or regulations now
or hereinafter promulgated pursuant thereto, including but not limited to, any
laws related to sewage or mixture of sewage or other waste material that passes
through a sewer system to a treatment facility, any industrial waste--water
discharge that is subject to regulation under the Federal Water Pollution
Control Act, 33 U.S.C. §1251 et seq., as amended, or the Clean Air Act, 42
U.S.C. §7401 et seq., as amended, and any source material, special nuclear
material, or byproduct material as defined by the Atomic Energy Act of 1954, 42
U.S.C. §3011 et seq., as amended.


20

--------------------------------------------------------------------------------


 
The parties hereto have caused this instrument to be signed at the place and on
the day and year first above written.




3D3E, LTD.




By /s/ Bernard L. DeWees                              
      Bernard L. DeWees, President
 

 
3-D SERVICE, LTD.



By /s/ John A. Martell                                       
      John A. Martell, Chairman of the Board


STATE OF OHIO              )
                                            ) SS:
COUNTY OF STARK      )




Before me, a Notary Public in and for said State and County, personally appeared
the above-named 3D3E, LTD., an Ohio Limited Liability Company, by Bernard L.
DeWees, its President, who acknowledged that he did sign the foregoing
instrument on behalf of said limited liability company and that the same is the
free act and deed of said limited liability company and his free act and deed
personally and as such President.


IN TESTIMONY WHEREOF, I have hereunto subscribed my name and affixed my official
seal at Canton, Ohio, this 30th day of November, 2007.






/s/ Daniel G. Miller                  
Notary Public


 
21

--------------------------------------------------------------------------------



 
STATE OF INDIANA         )
                                                ) SS:
COUNTY OF ST. JOESPH  )




Before me, a Notary Public in and for said State and County, personally appeared
the above-named 3-D SERVICE, LTD., an Ohio Corporation, by John A. Martell, its
Chairman of the Board who acknowledged that he did sign the foregoing instrument
and the same is his free act and deed and the free act and deed of the
corporation.


IN TESTIMONY WHEREOF, I have hereunto subscribed my name and affixed my official
seal at South Bend, Indiana, this 30th day of November, 2007.




/s/ James M. Lewis              
Notary Public

22

--------------------------------------------------------------------------------







GUARANTY


Now, therefore, in consideration of the execution of the lease by Landlord, the
undersigned jointly and severally unconditionally guarantee the full performance
of all of the terms, covenants, and conditions of the lease on the part of
Tenant, including the payment of all rents and other charges to accrue under the
lease.  The undersigned further agrees as follows:


1.           This guaranty shall continue in favor of Landlord, notwithstanding
any extension, modification, or alteration of the lease between the parties,
their successors, or assigns, and notwithstanding any assignment of the lease,
with or without the consent of Landlord.  No extension, modification, alteration
or assignment of the lease shall in any manner release or discharge the
undersigned.


2.           This guaranty shall continue unchanged by any bankruptcy,
reorganization, or insolvency of Tenant or any successor or assignee of Tenant,
or by any disaffirmance or abandonment by a trustee of Tenant.


3.           Landlord may, without notice, assign the lease in whole or in part,
and no assignment or transfer of the lease by Landlord shall operate to
extinguish or diminish the liability of the undersigned.


4.           The liability of the undersigned under this guaranty shall be
primary in any right of action which shall accrue to Landlord under the
lease.  Landlord may, at its option, proceed against the undersigned without
having commenced any action or having obtained any judgment against Tenant.


5.           Reasonable attorneys’ fees and costs shall be awarded to the
prevailing party in the event of litigation involving the enforcement or
interpretation of this Guaranty.


6.           The undersigned waive notice of any demand by Landlord, as well as
any notice of default in the payment of rent or any other amounts contained or
reserved in the lease.
 
23

--------------------------------------------------------------------------------



 
7.           The terms and provisions of this guaranty are binding on and inure
to the benefit of the respective successors and assigns of the parties named in
the lease.
 

 

     MISCOR GROUP, LTD., an Indiana corporation             /s/ John A. Martell
   
By:
John A. Martell    
Its:
President and CEO
    Dated: November 30, 2007                     MAGNETECH INDUSTRIAL SERVICES,
INC., an Indiana corporation        

  /s/ John A. Martell    
By:
John A. Martell    
Its:
CEO
    Dated: November 30, 2007


 
 
24